  8:20-cr-00036-RFR-MDN Doc # 48 Filed: 08/25/20 Page 1 of 1 - Page ID # 109




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                  )
                                           )
                   Plaintiff,              )                 8:20CR36
                                           )
      vs.                                  )
                                           )
SPENCER ALLEN SCOTT,                       )                  ORDER
LEONARD HATTEN, JR.,                       )
                                           )
                   Defendants.


      This matter is before the court on the defendant Spencer Allen Scott’s unopposed
Motion to Continue Trial [47]. Counsel needs additional time to finish reviewing the
extensive discovery, determine whether expert testimony is necessary and review
matters with the client. For good cause shown,

      IT IS ORDERED that the Motion to Continue Trial [47] is granted, as follows:

      1.     The jury trial, for both defendants, now set for September 14, 2020, is
             continued to December 14, 2020.

      2.     In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends
             of justice will be served by granting this continuance and outweigh the
             interests of the public and the defendants in a speedy trial. Any additional
             time arising as a result of the granting of this motion, that is, the time
             between today’s date and December 14, 2020, shall be deemed
             excludable time in any computation of time under the requirement of the
             Speedy Trial Act. Failure to grant a continuance would deny counsel the
             reasonable time necessary for effective preparation, taking into account
             the exercise of due diligence. 18 U.S.C. § 3161(h)(6), (7)(A) & (B)(iv).

      DATED: August 25, 2020.

                                               BY THE COURT:


                                               s/ Michael D. Nelson
                                               United States Magistrate Judge
